Citation Nr: 9909875	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1983 and active duty for training from January 19, 1984 to 
June 16, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 1994 decision by the Vocational 
Rehabilitation Counseling Psychologist of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
March 1994.  The statement of the case was sent to the 
veteran in July 1994.  The substantive appeal was received in 
July 1994.  

The Board notes that the file indicates that the veteran was 
previously approved for Chapter 31 benefits in 1985 and 
received those benefits until 1986; however, the file does 
not disclose whether he was placed in interrupted status or 
discontinued status or rehabilitated status.  (The statement 
of the case indicates that the files were purged in June 
1990.)  Therefore, the Board will consider the case on the 
same basis that the Vocational Rehabilitation Counseling 
Psychologist of the RO did.


FINDING OF FACT

Since the veteran's left wrist disability prevents him from 
obtaining and retaining employment consistent with his 
abilities, aptitudes, and interests, he has an employment 
handicap.  


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for entitlement to benefits under Chapter 31, Title 38, 
United States Code.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §  21.51 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 .  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 .

During service, the veteran's primary specialty was in 
personnel management.  A review of the record shows that 
service connection was granted for a left wrist disability 
rated as 10 percent disabling in a February 1984 rating 
decision.  In a March 1985 rating decision, the RO increased 
the disability rating of veteran's service-connected left 
wrist disability to 20 percent.  In June 1985, the veteran 
initially applied for entitlement to a program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31.  In October 1985, the veteran began training 
under the Chapter 31 program at the Eastern School of Musical 
Repair.  In April 1986, the veteran transferred schools to 
"Jersey Prep."  The veteran's course work remained musical 
instrument repair.  In July 1986, the veteran transferred to 
Devry Technical Institute.  In a November 1986 rating 
decision, the RO increased the disability rating of veteran's 
service-connected left wrist disability to 30 percent.  

In May 1993, the veteran applied again for entitlement to a 
program of vocational rehabilitation training under the terms 
and conditions of Chapter 31.  A July 1993 Counseling Record 
shows that the veteran sought training to become an 
administrator or executive director in the field of drug and 
alcohol counseling.  The veteran indicated that he needed a 
State license in Counseling for Drug and Alcohol 
Rehabilitation in order to be an administrator or executive 
director.  He further indicated that he was previously 
employed from 1988 to 1992 as a tractor trailer driver and 
was currently employed by Amity House as a drug and alcohol 
counselor assisting those with addiction problems.  The 
veteran indicated that he was unable to maintain employment 
in areas that were physically demanding due to his service-
connected disability.  Thereafter, the Vocational 
Rehabilitation Counseling Psychologist noted that the veteran 
had indicated to him that he had been fully functional in his 
employment as a tractor trailer driver, but was terminated 
due to problems with drugs and alcohol.  The Vocational 
Rehabilitation Counseling Psychologist sought a medical 
consultation to determine the residual limitations of the 
veteran's left wrist disability.  Thereafter the veteran 
failed to report.  However, a November 1993 medical 
consultation reflected that the veteran's service-connected 
left wrist disability prohibited him from areas of employment 
requiring heavy lifting or requiring extensive use of the 
left wrist.  In fact, the examiner noted that the veteran's 
area of employment (presumably as a tractor trailer driver) 
negatively impacted his left wrist disability.  

In a November 1993 determination, entitlement to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, was 
denied.  The Board notes that the Vocational Rehabilitation 
Counseling Psychologist reviewed the veteran's educational 
and employment history and noted that he had a service-
connected wrist disability.  It was noted that the veteran 
apparently had completed a GED and had completed some college 
credits although he did not earn a college degree.  It was 
further indicated that the veteran had employment experience 
in musical instrument repair, as an unskilled laborer, as a 
tractor trailer driver, and as a alcohol and drug counselor.  
The Vocational Rehabilitation Counseling Psychologist 
acknowledged that the veteran had limited developed skills 
and that his mechanical skills were no longer viable.  The 
Vocational Rehabilitation Counseling Psychologist also 
indicated that the veteran's truckdriving skills were also 
not viable due to traffic violations.  In addition, the 
Vocational Rehabilitation Counseling Psychologist questioned 
the veteran's choice of his current employment as a counselor 
in view of his history of problems with drugs and alcohol.  
However, in conclusion, the Vocational Rehabilitation 
Counseling Psychologist determined that the veteran's 
service-connected wrist disability might cause minor 
limitations, but did not contribute to cause an employment 
handicap.  As such, the Vocational Rehabilitation Counseling 
Psychologist concluded that the veteran did not have an 
employment handicap.

In January 1994, the veteran sought to reopen his claim for 
Chapter 31 benefits.  In March 1994, he was provided a 
counseling session.  At that time, it was noted that the 
veteran was married and his wife was employed on a full-time 
basis.  It was further noted that in 1993, the veteran 
underwent detoxification for drug and alcohol problems at 
"New Beginnings" and that his problems with drugs and 
alcohol had been under control since that time.  The veteran 
reported to the counselor that he lost his position as a 
tractor trailer driver due to a fuel spill and not due to 
alcohol problems.  The veteran also indicated that he was no 
longer employed as a resident alcohol counselor; however, he 
related that he had been hired by Airbrook Express as a 
freight handler, was working the night shift, and was 
potentially in line for a raise.  The veteran did not 
indicate the reason that he was no longer employed as a 
counselor.  During the daytime, the veteran indicated that he 
cared for his children while his wife was working.  The 
Vocational Rehabilitation Counseling Psychologist noted that 
during the counseling session, the veteran stated that he was 
stable in his employment and had no limitation in performing 
his duties.  He reported that he used a bar scanner to sort 
the freight and place it on the conveyer belt and further 
indicated that heavy packages were moved by forklift 
equipment.  The veteran related that he occasionally wore a 
wristband to prevent pain and strain.  The Vocational 
Rehabilitation Counseling Psychologist advised the veteran 
that he would not be found in need of additional vocational 
rehabilitation.  

Thereafter, the veteran appealed that determination and 
referred to the November 1993 medical consultation which 
indicated that his service-connected wrist disability caused 
impairment of employability.  According to later 
correspondence from the veteran, he is still employed as a 
freight handler.  In addition, the veteran asserts that he 
has been clean and sober for many years.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has rendered a case which directly affected the adjudication 
of claims of basic eligibility for vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court held that the requirement of 
38 C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute" to the veteran's 
employment handicap is inconsistent with 38 U.S.C.A. § 3102 
and, not authorized.  The Court stated further, that to the 
extent that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and 
(f)(2), that include the "materially contribute" language, 
require a causal nexus between a veteran's service-connected 
disability and the veteran's employment handicap, those 
regulatory provisions are "unlawful and set aside."  
Davenport, at 486.  However, Pub. L. 104-275, Title I, §  
101, Oct. 9, 1996, 110 Stat. 3324 reestablished the 
requirement that the veteran's employment handicap must be 
the result of service-connected disability in order to be 
entitled to Chapter 31 benefits.  In this case, the veteran 
filed his current claim for Chapter 31 benefits prior to Pub. 
L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablishing the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  Therefore, 
his nonservice-connected disabilities must also be 
considered.  In this case, the veteran is service-connected 
for a left wrist disability; however, no other nonservice-
connected disabilities have been identified.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability (as noted, in this case, the veteran need only 
show that his disabilities in sum materially contributes to 
the impairment of employability); (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).  An employment handicap does not exist when 
any of the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.51(f)(2).  

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
does not concur with the determination by the Vocational 
Rehabilitation Counseling Psychologist that the veteran has 
no employment handicap.  The Board realizes that the veteran 
initially indicated to the Vocational Rehabilitation 
Counseling Psychologist that he was performing satisfactorily 
in his current employment; however, he currently maintains 
that this employment is not consistent with his abilities, 
aptitudes, and interests.  Moreover, the veteran asserts and 
the record support that his left wrist disability impairs his 
ability to prepare for, obtain, or retain employment 
consistent with his/her abilities, aptitudes, and interests.

First of all, the veteran has an impairment of employability.  
The veteran's employability is restricted due to the physical 
limitations placed on him by his left wrist disability.  He 
has been medically advised not to perform physically 
demanding tasks.  As noted, the veteran is currently employed 
as a freight handler.  Although he indicated that he limits 
the use of his left wrist, the Board notes that the veteran's 
opportunities in this field are obviously limited due to his 
physical limitations.  In addition, as noted, the veteran's 
other vocational experience is not extensive and does not 
include experience that does not require physical activity 
with the exception of his work as an alcohol and drug 
counselor.  However, the veteran previously indicated that he 
needs additional training in that field in order to obtain a 
State license in Counseling for Drug and Alcohol 
Rehabilitation in order to advance in that area of 
employment.  38 C.F.R. § 21.51(c)(1); (f)(1)(i).  

Secondly, the veteran's service-connected disability 
materially contributes to the impairment of employability (as 
noted, he has no nonservice-connected disabilities).  As 
previously noted, the veteran is simply unable to perform 
physically demanding tasks in his previous and current areas 
of employment.  The veteran would be better-suited to 
employment that does not require physically demanding 
activities.  38 C.F.R. § 21.51(c)(1), (2), (3); (f)(1)(ii).  

Thirdly, the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  Although the veteran is currently 
employed as a freight handler, he cannot advance in that 
field due to his left wrist disability.  In addition, the 
veteran's disability places the veteran at a competitive 
disadvantage with similarly circumstanced nondisabled persons 
in obtaining employment.  Also, this area of employment is 
not of interest to him.  The veteran has indicated that he is 
interested in the field of drug and alcohol counseling.  
38 C.F.R. § 21.51(c)(4); (e) (2), (3); (f)(1)(iii).  

Conversely, the Board does not agree with certain statements 
of the Vocational Rehabilitation Counseling Psychologist 
indicating that the veteran's alleged prior problems with 
drug and alcohol prevent employment rather than the veteran's 
left wrist disability.  The veteran has experience in areas 
that require physical demanding activities.  Although his 
background may include problems with drugs and alcohol, the 
left wrist disability on its own prevents employment in areas 
requiring physically demanding activities.  Also, the veteran 
has indicated that he has been clean and sober for many 
years.  The fact that he has been steadily employed for many 
years supports his assertion.  However, the Board must point 
out that this employment, as noted, is in a field that does 
not interest him and in which he cannot advance due to his 
left wrist disability.  Although the Vocational 
Rehabilitation Counseling Psychologist noted that the veteran 
was in line for a promotion, this promotion was for an extra 
$2 an hour.  The Board notes that this does not represent a 
significant advancement for the veteran in that line of work.  
As such, it is clear that the veteran has not overcome the 
effects of his impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(2).  

In light of the foregoing, the Board concludes that the 
veteran's disability prevents him from obtaining and 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51. 


ORDER

The appeal is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

